DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael E. Monaco on September 6, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
(Currently Amended)  An artificial intelligence (AI) robot for determining a cleaning route using sensor data, comprising: 
a sensor  device including at least one of an image sensor, a depth sensor or a shock sensor; 
a cleaning  device  including at least one of a suction  device  or a mopping  device; 
a driving  device  configured to drive the AI robot; and 
a processor configured to: 
acquire the sensor data from the sensor  device,
determine a complex area having adjacent complex areas using the acquired sensor data, 
create a virtual wall for blocking an entry into the determined complex area, 
determine the cleaning route in consideration of the created virtual wall, and 
control the cleaning  device  and the driving  device  based on the determined cleaning route, 
wherein the processor is further configured to create the virtual wall based on determining whether the adjacent complex areas include specific rule-based complex areas that are adjacent to one another within a predetermined distance,
wherein the complex area is at least one of an area with a predetermined number of obstacles or an area having a predetermined width relative to access by the AI robot.

12. (Currently Amended)  A method for determining a cleaning route using sensor data, the method performed by an artificial intelligence (AI) robot that includes a sensor, a cleaning device and a driving device, the method comprising:
acquiring the sensor data from the sensor, the sensor comprising at least one of an image sensor, a depth sensor or a shock sensor,
determining a complex area having adjacent complex areas using the acquired sensor data,
creating a virtual wall for blocking an entry into the determined complex area,
determining the cleaning route in consideration of the created virtual wall, and
controlling the cleaning device and the driving device based on the determined cleaning route,
wherein the method further comprises creating the virtual wall based on determining whether the adjacent complex areas include specific rule-based complex areas that are adjacent to one another within a predetermined distance,
wherein the complex area is at least one of an area with a predetermined number of obstacles or an area having a predetermined width relative to access by the AI robot.

13. (Currently Amended) A non-transitory computer readable  recording medium containing a program for causing an artificial intelligence (AI) robot that includes a sensor, a cleaning device and a driving device to determine a cleaning route using sensor data, the method 
acquiring the sensor data from the sensor, the sensor comprising at least one of an image sensor, a depth sensor or a shock sensor,
determining a complex area having adjacent complex areas using the acquired sensor data,
creating a virtual wall for blocking an entry into the determined complex area,
determining the cleaning route in consideration of the created virtual wall, and
controlling the cleaning device and the driving device based on the determined cleaning route,
wherein the method further comprises creating the virtual wall based on determining whether the adjacent complex areas include specific rule-based complex areas that are adjacent to one another within a predetermined distance,
wherein the complex area is at least one of an area with a predetermined number of obstacles or an area having a predetermined width relative to access by the AI robot.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed May 31, 2022 provide the basis for reasons for allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US 10,660,496 B2), disclosing segmenting regions based on narrow sections.
Williams et al. (US 2016/0297072 A1), disclosing setting a virtual barrier to restrict a robot from entering a difficult to clean area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA ALEXANDER GARZA/
Examiner, Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664